     Case 2:18-cv-00873-JCM-DJA Document 71
                                         72 Filed 12/14/20 Page 1 of 2




     FARHAN R. NAQVI
 1
     Nevada Bar No. 8589
 2   ELIZABETH E. COATS
     Nevada Bar No. 12350
 3   NAQVI INJURY LAW
     9500 W Flamingo Road, Suite 104
 4
     Las Vegas, Nevada 89147
 5   Telephone: (702) 553-1000
     Facsimile: (702) 553-1002
 6   naqvi@naqvilaw.com
     elizabeth@naqvilaw.com
 7   Attorneys for Plaintiff
 8
                                UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
       VANESSA LIBRERA,                                Case No.: 2:18-cv-00873-JCM-CWH
11
12                           Plaintiff,                STIPULATION AND ORDER TO
                                                       CONTINUE TRIAL (FIRST REQUEST)
13     vs.
14     ALBERTSON’S, LLC d/b/a
15     ALBERTSON’S; ALBERTSON’S STORES
       SUB LLC; ABS NV-O LLC; DOES 1
16     through 100 and ROE CORPORATIONS 1
       through 100, inclusive,
17
                             Defendants.
18
19
             Plaintiff VANESSA LIBRERA, by and through her attorneys of record, FARHAN R.
20
     NAQVI and ELIZABETH E. COATS of NAQVI INJURY LAW, and Defendants
21
22   ALBERTSON’S LLC d/b/a ALBERTSON’S, ALBERTSON’S STORES SUB LLC, and ABS

23   NV-O LLC STATE FARM, by and through their attorney of record, JACK P. BURDEN, ESQ.
24
     of BACKUS, CARRANZA & BURDEN, submit this STIPULATION AND ORDER TO
25
     CONTINUE TRIAL (FIRST REQUEST) pursuant Rules 6(b) and 26(f) of the Federal Rules
26
27   of Civil Procedure and Local Rules 6-1 and 26-4 for the Court’s consideration:

28




                                               Page 1 of 2
     Case 2:18-cv-00873-JCM-DJA Document 71
                                         72 Filed 12/14/20 Page 2 of 2




              Good cause exists for the continuance. Mostly significantly, as jury trials are currently
 1
 2   postponed in this Court pursuant to the Third Amended Temporary General Order 2020-03, and

 3   pursuant to the request of the Courtroom Deputy to Honorable James C. Mahan, the parties
 4
     request a continuance of the trial and all related deadlines in this matter. Additionally, the
 5
     parties recently participated in a private mediation on December 7, 2020, and are currently
 6
 7   working to resolve this matter. Therefore, a continuance will also help to facilitate the parties’

 8   settlement efforts.
 9            The current trial date is January 25, 2021, with the Calendar Call scheduled for January
10
     20, 2021 at 1:30 p.m. The parties agree that the trial and all associated deadlines, including that
11
     related to motions in limine, be continued 120-days or as soon thereafter as this matter may be
12
13   heard. This Stipulation to Continue Trial is made in good faith and not for purposes of undue

14   delay.
15     DATED this 14th day of December, 2020.              DATED this 14th day of December, 2020.
16
       NAQVI INJURY LAW                                    BACKUS, CARRAZNA & BURDEN
17
       _/s/ Elizabeth E. Caots_______________      __/s/ Jack P. Burden________________
18                                                 JACK P. BURDEN, ESQ.
       FARHAN R. NAQVI
19     Nevada Bar No. 8589                         Nevada Bar No. 6918
       ELIZABETH E. COATS                          3050 South Durango Drive
20     Nevada Bar No. 12350                        Las Vegas, Nevada 89117
       9500 W. Flamingo Rd., Suite 104             Counsel for Defendants
21
       Las Vegas, Nevada 89147
22     Counsel for Plaintiff
                                        IT IS SO ORDERED:
23
                                            ______________________________________
24
                                            UNITED STATES DISTRICT JUDGE,
25                                                  December 14, 2020
                                            DATED: ____________________________
26
         IT IS ORDERED that calendar call currently scheduled for 1/20/2021, is CONTINUED to
27    8/18/2021, at 1:30 PM in courtroom 6A before Judge James C. Mahan.

28     IT IS FURTHER ORDERED that the trial currently scheduled for 1/25/2021, is
      CONTINUED to 8/23/2021, at 9:00 AM in courtroom 6A before Judge James C. Mahan.


                                                  Page 2 of 2
